Title: To George Washington from Denis-Jean-Florimond Langlois de Montheville, marquis Du Bouchet, 23 April 1783
From: Du Bouchet, Denis-Jean-Florimond Langlois de Montheville, marquis
To: Washington, George


                        
                            Sir,
                            Paris. april. 23th 1783.
                        
                        I Beg Leave to present my Best respects to your excellency, With my Wishes for your Welfare and happyness—the
                            Glorious peace restored to your country, By your succes, Diffuses in france a General satisfaction—I am, sir, sharing in
                            this joy, as your servant and admirer, and as a Devoted friend to the american Cause. there Would Be a Great enjoyment for
                            french men of all ranks, to see in paris, among them the illustrous author of so memorable a
                            revolution, I am in hopes your excellency is convinced, that no Body Would think himself more happy, to Wait here upon
                            General Washington, than your excellency’s most humble and devoted servant
                        
                            Du Bouchet
                        
                        
                            P.S. if your excellency has any Command for me, or is pleas’d to favour me, With the agreable
                                intelligence of his Good state of health, Be so Kind To Direct to Colonel du Bouchet. auxerre. Burgundy.
                        
                    